Citation Nr: 1211694	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-32 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1962 to October 1964.  He then served in the U.S. Army Reserves from October 1964 to December 1968.

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In July 2010, the Board remanded the matter for further development, including acquisition of Social Security Administration and U.S. Army Reserve records, and a letter to the Veteran regarding any extant private medical records.  Social Security and Army Reserve records have been obtained and are in the claims file.  In addition, in a letter in July 2010 the Veteran was requested to submit or authorize VA to obtain private medical records, but he did not do so.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A disability of the lumbar spine, degenerative disc disease and degenerative joint disease, was not affirmatively shown to have been present in service; a disability of the lumbar spine, degenerative joint disease or arthritis, was not manifest to a compensable degree within one year of separation from service; the current disability of the lumbar spine, degenerative disc disease and degenerative joint disease, first documented after service beyond the one-year presumptive period for degenerative joint disease or arthritis, as a chronic disease, is unrelated to an injury, disease, or event in service. 





CONCLUSION OF LAW

A disability of the lumbar spine, degenerative disc disease and degenerative joint disease, was not incurred in service, and service connection for a disability of the lumbar spine, degenerative joint disease or arthritis may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).



The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2004, in March 2005, and in September 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease that began in or was made worse during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case dated in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service personnel records, VA records, records of the Social Security Administration, and private medical records.  The Veteran was afforded VA examinations in 2005 and in 2007.  

As for the VA examination in 2007, as the report contains the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinion, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not authorized VA to obtain any other records pertinent to his claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The service treatment records show that in January 1963 the Veteran complained of back pain.  There were no abnormal findings.  The Veteran was instructed to perform low back exercises.  In April 1964, the Veteran was seen in an emergency room after he caught his foot in the door of a truck skidding on wet pavement.  There was no low back complaint or finding.  On separation examination in September 1964, the Veteran denied back problems, and no low back abnormality was noted. 


In October 1964 the Veteran separated from active duty service and transferred to the U.S. Army Reserve, where he served until December 1968.

After service, the Veteran worked as a police officer in his civilian life for 20 years and in the U.S. Army Reserve.

Private medical records show that in July 1973 the Veteran was hospitalized for three days, because of severe bilateral paravertebral muscle spasms in the lumbosacral region of the spine.  X-rays showed some instability of the lower lumbar spine.  The diagnosis was acute lumbosacral strain. 

In March 1989, the Veteran underwent a lumbar laminectomy and diskectomy. 

In May 2004, a retired private physician stated that he recalled treating the Veteran for back pain in the late 1960s or early 1970s.  There is no post service medical evidence of a back disorder before 1968.

On VA examination in August 2005, the diagnosis was degenerative disc disease of the lumbar spine and degenerative facet joint disease [arthritis] of lumbar spine with laminectomy and diskectomy at L4-L5 and decompression and fusion at L3-L5.  An opinion as to a nexus to service was not offered. 

In 2006, the Veteran was granted Social Security disability benefits, effective August 2005, based on a primary diagnosis of rheumatoid arthritis and a secondary disability of emphysema.

On VA examination in June 2007, the diagnosis was spinal fusion.  According to the examiner, the Veteran's back disability was less likely as not related to service because degenerative disabilities of the spine are most often secondary to years of wear and tear on the tissues of the spine, and are usually not related to an isolated episode of pain like a strain.



In April 2010, the Veteran testified that his back was hurting when he separated from service and that the pain was intermittent and that he self medicated with heat and over-the-counter medication.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § § 1110 and 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for joint disease or arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309.


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Analysis

38 C.F.R. § 3.303(a) - Affirmatively Showing Inception in Service

Although the Veteran was seen for complaints of back pain, no disability of the lumbar spine was identified then or on separation examination.  Therefore on the basis of service treatment records alone, a disability of the lumbar spine was not affirmatively shown to have been present in service.  Accordingly, service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.303(b) - Chronicity and Continuity of Symptomatology 

38 C.F.R. § 3.303(d) - First Diagnosed after Service

As symptoms of back pain were noted during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic disability of the lumbar spine and sufficient observation to establish chronicity during service, on the basis of a single complaint of back pain and as chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 




The Veteran has stated that he has had back pain since service.  After service, private medical records first document acute lumbosacral strain in 1973, although the Veteran has stated that he was first treated for back pain in 1968.  The Veteran is competent to describe symptoms of back pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

But as it does not necessarily follow that there is a relationship between the current disability of the lumbar spine and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which the Veteran as a lay person is competent to observe.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Although the Veteran is competent to describe symptoms of back pain, degenerative disc disease and degenerative joint disease of the lumbar spine are not conditions under case law that have been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the conditions is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 





Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

Neither degenerative disc disease nor degenerative joint disease of the lumbar spine is a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that the current disability was present in service or before 1973. 

Where, as here, there is a question of the presence or a diagnosis of degenerative disc disease or degenerative joint disease of the lumbar spine, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements and testimony are offered as proof of the presence of the disability in service or before 1973, the Veteran's lay statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, that is, the Veteran's statements and testimony are not to be considered as competent evidence favorable to the claim.

Although the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms, which support a later diagnosis by a medical professional, there is no competent medical evidence of record of a disability of the lumbar spine before 1973 and no health-care provider has attributed the current disability to an injury, disease, or event during the Veteran's service. 





To the extent the Veteran asserts that the claimed disability was caused by service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.   As the Veteran as a lay person is not competent to declare either the presence or diagnosis of either degenerative disc disease or degenerative joint disease of the lumbar spine based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of current disability of the lumbar spine. 

As for the competent medical evidence of record, that is, evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, 38 C.F.R. § 3.159, the VA examination in 2007 was conducted by a VA physician, who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 

The VA examiner stated that he Veteran's back disability was less likely as not related to service, because degenerative disabilities of the spine are most often secondary to years of wear and tear on the tissues of the spine, and are usually not related to an isolated episode of pain like a strain.  The Board finds the opinion of the VA physician persuasive evidence, which opposes, rather than supports, the claim on basis of both continuity of symptomatology and initial diagnosis after service. 

As there is no competent medical evidence favorable to claim, the Board need not reach the question of the Veteran's credibility, that is, the probative value of his statements and testimony.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 






As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.307 and 3.309

As for service connection on a presumptive basis, while there is medical evidence in this case of degenerative joint disease or arthritis, there is no competent medical evidence of arthritis within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).


ORDER

Service connection for a disability of the lumbar spine, degenerative disc disease and degenerative joint disease, is denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


